Title: To John Adams from James Sullivan, 9 May 1776
From: Sullivan, James
To: Adams, John


     
      Dear Sir
      Watertown the 9th of May 1776
     
     To intrude on one who in the greatest Political Tempest is Tyed to the helm of the Mighty Vessel of Empire, wrecked and tossed by the Whirling blasts of Despotism, must give disagreeable Sensations to one (if there is such) of less Sensibility than myself—but as the greatest Events are Swiftly impelling each other upon us, and each moment in the present being worth an age in any other Time I dare not oppose the voilent propensity which urges me to address you.
     Taking it for granted that Such is the celerity of the American World to independence, and so obvious are the decrees of Heaven for that Grand Event, that the Sluggish motions of the irresolute, and the weak and Scandalous Effort of the Tyrant are alike unable to prevent it—the important question is, what shall be done by this Colony? shall we urge you to an acceleration of the Wheels of Fate and Force you to Transalate us into an independant State immediately? or shall we only assure you, that we are ripe for the Measure and are in danger of being rotten before the proprietary Governments are ripe. There are many among us who dread the changes as good men do their Natural dissolution—perfectly pleased with the Idea of an hereafter “but stand Trembling on the brink and fear to launch away”—but none are there who do not heartily engage to Support the measure if the Congress Should persue it.
     A bill is passed by this Court for a more equal Representation, I sent it to Mr. Gerry who will Shew it to you. This unweildy Assembly will undoubtedly settle a Constitution and provide a less Numerous Assembly than themselves.
     We are daily altering our old unmeaning form of Government, as you may learn by the Stile Bill an history of which I sent Mr. Gerry—and I hope we shall attend to it when the defence of our Country calls not our attention another way untill it is made a Base of Liberty—and not a Path to Vassalage and Lawless Domination. Some are for writing to the Congress for leave to assume a new form of Government, but my Mind is otherwise. I have not the least Idea of disolving the old and Making an intire new Form of Government. I think it would be attended with the greatest Anarchy as it would leave the people for a Time without any Government—and to be free on the Subject I have many doubts whether the Congress has or ought to have power to regulate the internal Police of any Government—their business being in my opinion only to regulate matters between Government and Government which particular Assemblys are incompetent to. I am therefore for attending to this matter ourselves and for altering our Constitution peice by peice in a manner the least alarming to our Sister Colonies, untill we shall reduce it to true Republican principles.
     But dear Sir I am obliged to tell you, that public Virtue is almost Swallowed up in a desire of possessing paper Currency—and parsimony in the Modest and Charming dress of Frugality together with Covetiousness in the shining Robes of private Justice, does us much injury. The Solemnity of a Senate has left us—and such a Levelling Spirit prevails even in men called the first among the Mighty, that I fear we shall finally be obliged to call in a military force to do that which Civil Government was orginally designed for.
     The Idea that the Representatives are the Servants of the People, that they Create the Council, who are the Creators of all Civil Executive officers, never ought to be lost, but the Idea that he who is Set up by the whole people is greater than any individual is equally important and I am sorry to say that the Latter is lean pinched and Scarcely allowed an Existence among us.
     Here are the quicksands which I dread and wish that you would in your Letters to those who have the honour and happiness of your Correspondence deal largely on this Subject and endeavour to Pilot us over these Shoals. I am Sir with great Respect and Sincerity yr. Friend and Hble. Servt,
     
      Ja Sullivan
     
    